Exhibit 10.22

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

 

HealthSouth Corporation, a Delaware corporation (the "Company"), has adopted the
HealthSouth Corporation Executive Severance Plan, as amended and restated herein
(the "Plan"), for the benefit of certain Participant employees of the Company
and its subsidiaries, on the terms and conditions hereinafter stated. The Plan
is intended to help retain qualified employees and provide financial security to
certain employees of the Company whose employment with the Company and its
Affiliates may be terminated under circumstances entitling them to severance
benefits as provided herein. The Plan, as a "severance pay arrangement" within
the meaning of Section 3(2)(B)(i) of ERISA, is intended to be excepted from the
definitions of "employee pension benefit plan" and "pension plan" set forth
under Section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a "severance pay plan" within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations § 2510.3-2(b).

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

Section 1.01   Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

"Annual Salary" shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.

"Benefit Plan" shall mean any "employee benefit plan" (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, paid time
off benefits, insurance coverage (including any self-insured arrangements)
health or medical benefits, disability benefits, workers' compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance or other benefits).

“Board" means the Board of Directors of the Company.

"Cause" means

(i)        the Company's procurement of evidence of the Participant's act of
fraud, misappropriation, or embezzlement with respect to the Company;

 

{HS131420.2}

 

--------------------------------------------------------------------------------



(ii)       the Participant's indictment for, conviction of, or plea of guilty or
no contest to, any felony (other than a minor traffic violation);

(iii)      the suspension or debarment of the Participant or of the Company or
any of its affiliated companies or entities as a direct result of any willful or
grossly negligent act or omission of the Participant in connection with his
employment with the Company from participation in any Federal or state health
care program. For purposes of this clause (iii), the Participant shall not have
acted in a "willful" manner if the Participant acted, or failed to act, in a
manner that he or she believed in good faith to be in, or not opposed to, the
best interests of the Company;

(iv)      the Participant's admission of liability of, or finding by a court or
the SEC (or a similar agency of any applicable state) of liability for, the
violation of any "Securities Laws" (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term "Securities Laws" means any Federal of state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder;

(v)       a formal indication from any agency or instrumentality of any state or
the United States of America, including but not limited to the United States
Department of Justice, the SEC or any committee of the United States Congress
that the Participant is a target or the subject of any investigation or
proceeding into the actions or inactions of the Participant for a violation of
any Securities Laws in connection with his or her employment by the Company
(excluding any technical violations of the Securities law which are not criminal
in nature);

(vi)      the Participant's failure after reasonable prior written notice from
the Company to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the
Participant being provided written notice thereof from the Company; or

(vii)     other than as provided in clauses (i) through (vi) above, the
Participant's material breach of any material provision of any employment
agreement, if applicable, or the Participant’s material breach of the material
duties and responsibilities of the Participant’s job, that is not remedied
within thirty (30) days of the Participant being provided written notice thereof
from the Company.

Cause shall be determined by the affirmative vote of at least fifty percent
(50%) of the members of the Board (excluding the Participant, if a Board member,
and excluding any member of the Board involved in events leading to the Board's
consideration of terminating the Participant for Cause).

"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any

 

2

 

--------------------------------------------------------------------------------



amendments or successor provisions to such section and any regulations under
such section.

"Compensation Committee" shall mean the Compensation Committee of the Board.

"Disability" shall mean, when used with reference to any Participant, long term
disability under the applicable long term disability plan maintained by the
Company under which the Participant is covered.

"Effective Date" shall mean February 21, 2008, the date as of which this
Amendment and Restatement of the Plan was approved by the Board.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.

"Good Reason" shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:

(i)        assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant's reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change;

 

(ii)       a material reduction in such Participant's base salary and target
bonus opportunity (notwithstanding any change to any plan term other than
ultimate target bonus opportunity and irrespective of actual payout of any bonus
amount) in effect immediately prior to the Effective Date, not including any
reduction resulting from changes in the market value of securities or other
instruments paid or payable to Participant;

 

(iii)      any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change; or

 

(iv)      the Participant receives a Removal Notice in accordance with Section
2.01(a) hereof.

 

For purposes of this definition, none of the actions described in clauses (i)
and (ii) above shall constitute "Good Reason" with respect to any Participant if
it was an isolated and inadvertent action not taken in bad faith by the Company
and if it is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by such Participant (or, if the matter is not
capable of remedy within thirty (30) days, then

 

3

 

--------------------------------------------------------------------------------



within a reasonable period of time following such thirty (30) day period,
provided that the Company has commenced such remedy within said thirty (30) day
period); provided that "Good Reason" shall cease to exist for any action
described in clauses (i) through (iii) above on the sixtieth (60th) day
following the later of the occurrence of such action or the Participant's
knowledge thereof, unless such Participant has given the Company written notice
thereof prior to such date. In the case of clause (iv), Good Reason shall cease
to exist on the sixtieth (60th) day following the delivery of such Removal
Notice.

"Participant" shall mean an employee of the Company who has become a Participant
in accordance with Section 2.01(a).

"Plan" shall mean this HealthSouth Corporation Executive Severance Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.

“Pro-rated Portion” shall mean, with respect to any equity-based grant or award,
a fraction (i) whose numerator is the number of months elapsed from the date of
grant of such Award through the effective date of termination of a Participant’s
employment in the circumstances described in Section 3.01 below, and (ii) whose
denominator is the total number of months over which the grant or award would
have vested or had its restrictions lapse under the applicable award agreement.

"SEC" shall mean the United States Securities Exchange Commission.

"Severance Multiplier" shall have the meaning set forth in Article III.

"Successor" shall mean a successor to all or substantially all of the business,
operations or assets of the Company.

"Termination Date" shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company, or as applicable, the Participant's date of
death.

"Termination Notice" shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant's employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant's employment for Cause or
Disability in accordance with Section 2.03.

Section 1.02      Interpretation. In this Plan, unless a clear contrary
intention appears, (a) the words "herein," "hereof" and "hereunder" refer to
this Plan as a whole and not to any particular Article, Section or other
subdivision, (b) reference to any Article or Section, means such Article or
Section hereof and (c) the words "including" (and with

 

4

 

--------------------------------------------------------------------------------



correlative meaning "include") means including, without limiting the generality
of any description preceding such term. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

ARTICLE II

 

ELIGIBILITY AND BENEFITS

 

Section 2.01

Eligible Employees.

(a)       An employee of the Company shall be a "Participant" in the Plan during
each calendar year (or partial calendar year) for which he or she is employed as
the Chief Executive Officer of the Company, an Executive Vice President of the
Company, or a Senior Vice President of the Company, unless the Participant is
given written notice by October 31 of the preceding year of the Compensation
Committee's determination that such Participant shall cease to be a Participant
for such succeeding calendar year (a "Removal Notice").

(b)       This Plan is only for the benefit of Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in this Plan or to receive any rights or benefits hereunder.

Section 2.02      Termination Notices from Participants. For purposes of this
Plan, in order for any Participant to terminate his or her employment for Good
Reason, such Participant must give a Termination Notice to the Company, which
notice shall be signed by such Participant, shall be dated the date it is given
to the Company, shall specify the Termination Date and shall state that the
termination is for Good Reason and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason. Any
Termination Notice given by a Participant that does not comply in all material
respects with the foregoing requirements as well as the "Good Reason" definition
provisions set forth in Section 1.01 shall be invalid and ineffective for
purposes of this Plan. If the Company receives from any Participant a
Termination Notice that it believes is invalid and ineffective as aforesaid, it
shall promptly notify such Participant of such belief and the reasons therefor.
Any termination of employment by the Participant that either does not constitute
Good Reason or fails to meet the Termination Notice requirements set forth above
shall be deemed a termination by the Participant without Good Reason.

Section 2.03      Termination Notices from Company. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for Cause,
the Company must give a Termination Notice to such Participant, which notice
shall be dated the date it is given to such Participant, shall specify the
Termination Date and shall state that the termination is for Cause and shall set
forth in reasonable detail the particulars thereof. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for
Disability, the Company must give a Termination Notice to such Participant,
which notice shall be dated the date it is given to such Participant, shall
specify the Termination Date and shall state that the termination is for
Disability and

 

5

 

--------------------------------------------------------------------------------



shall set forth in reasonable detail the particulars thereof. Any Termination
Notice given by the Company that does not comply, in all material respects, with
the foregoing requirements shall be invalid and ineffective for purposes of this
Plan. Any Termination Notice purported to be given by the Company to any
Participant after the death or retirement of such Participant shall be invalid
and ineffective.

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

 

 

Section 3.01

Termination of Employment.

(a)       In the event that a Participant's employment is terminated (i) by the
Participant for Good Reason, (ii) by the Company without Cause, or (iii) by the
Company by reason of the Participant's Disability or (iv) as a result of the
Participant's death, then in each case:

(A)      such Participant (or his or her beneficiary) shall be entitled to
receive, and the Company shall be obligated to pay to the Participant, subject
to Sections 3.02 and 3.03 hereof a lump sum payment within sixty (60) days
following such Participant's Termination Date in an amount equal to (i) the
Participant's Annual Salary on the Termination Date multiplied by the severance
multiplier applicable for such Participant as set forth on Exhibit A (the
"Severance Multiplier") plus (ii) all unused paid time off time accrued by such
Participant as of the Termination Date under the Company's paid time off policy
plus (iii) all accrued but unpaid compensation earned by such Participant as of
the Termination Date;

(B)      for a period of months equal to the Participant's Severance Multiplier
multiplied by twelve (12), such Participant and his or her dependents shall
continue to be covered by all medical and dental insurance plans and programs
(excluding disability insurance) maintained by the Company under which the
Participant was covered immediately prior to the Termination Date (collectively
the "Continued Benefits") at the same cost sharing between the Company and
Participant as a similarly situated active employee;

(C)      a Pro-rated Portion of any unvested non-performance based options or
stock awards awarded to the Participant will become automatically vested and
exercisable;

(D)      a Pro-rated Portion of any unvested performance based stock awards
awarded to the Participant will become vested and exercisable, so long as the
performance conditions required as defined in such stock grant or award were met
on or before the time expiration of such award; and

(E)       the vesting restrictions on a Pro-rated Portion of all other awards
relating to common stock of the Company (including but not limited to restricted
stock, restricted stock units and stock appreciation rights) held by the
Participant shall

 

6

 

--------------------------------------------------------------------------------



immediately lapse and, in the case of restricted stock units and stock
appreciation rights, shall become payable at the time specified in (A) above.

(b)       In the event that a Participant’s employment is terminated (i) by the
Company for Cause or (ii) by the Participant other than for Good Reason, then in
each case:

(a)       such Participant shall be entitled to receive, and the Company shall
be obligated to pay to the Participant a lump sum payment equal to (i) all
unused paid time off accrued by such Participant under the Company’s paid time
off policy plus (ii) all accrued but unpaid compensation earned by such
Participant as of the Termination Date; and

(b)       such Participant shall be entitled to continue to maintain coverage
for such Participant under the provisions of Section 4980B of the Code (“COBRA”)
until the expiration of eligibility under COBRA. The Participant shall be
required to make any premium payments for such coverage under the provisions of
COBRA.

(c)       At the expiration of the period applicable to Continued Benefits as
provided in Section 3.01(a)(B), the Participant and his or her dependents shall
be entitled to continued coverage under COBRA for a period, if any, equal to the
difference between the maximum coverage period applicable to such Participant or
a dependent under COBRA and the period under which Continued Benefits were
provided pursuant to Section 3.01(a)(B).

Section 3.02      Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under Section 3.01(a), such Participant must
enter into a Non-Solicitation, Non-Compete, Non-Disclosure, Non-Disparagement
and Release Agreement with the Company and its affiliates substantially in the
form attached hereto as Exhibit B.

 

Section 3.03

Limitation of Benefits.

(a)       Anything in this Plan to the contrary notwithstanding, the Company's
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with health and welfare benefits.

(b)       Any amounts payable under this Plan shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company. As a condition to receipt of any payment under this
Plan, the Participant shall waive any entitlement to any other severance or
termination payment by the Company, including any severance or termination
payment set forth in any employment agreement with the Company. In the event a
Participant is entitled to benefits under a Change of Control Plan maintained by
the Company, a Participant shall not be entitled to any benefits hereunder.
Notwithstanding the foregoing, nothing in this Section 3.03(b) shall abridge the
Participant's rights with respect to vested benefits under any Benefit Plan.

 

7

 

--------------------------------------------------------------------------------



Section 3.04      Plan Unfunded; Participant's Rights Unsecured. The Company
shall not be required to establish any special or separate fund or make any
other segregation of funds or assets to assure the payment of any benefit
hereunder. The right of any Participant to receive the benefits provided for
herein shall be an unsecured obligation against the general assets of the
Company.

 

ARTICLE IV

CLAIMS PROCEDURE

 

 

Section 4.01

Claims Procedure

(a)       It shall not be necessary for a Participant or beneficiary who has
become entitled to receive a benefit hereunder to file a claim for such benefit
with any person as a condition precedent to receiving a distribution of such
benefit. However, any Participant or beneficiary who believes that he or she has
become entitled to a benefit hereunder and who has not received, or commenced
receiving, a distribution of such benefit, or who believes that he or she is
entitled to a benefit hereunder in excess of the benefit which he or she has
received, or commenced receiving, may file a written claim for such benefit with
the Compensation Committee or its designee. The Compensation Committee may
delegate the investigation of and response to such claim to the Senior Vice
President of Human Resources of the Company, except where the filing Participant
is the Senior Vice President of Human Resources in which event the Compensation
Committee may delegate the claim to the General Counsel of the Company. Such
written claim must be filed on or prior to the end of the next fiscal year
following the fiscal year in which he or she allegedly became entitled to
receive a distribution of such benefit. Such written claim shall set forth the
Participant’s or beneficiary’s name and address and a statement of the facts and
a reference to the pertinent provisions of the Plan upon which such claim is
based. The Compensation Committee (or its designee as set forth herein) shall,
within ninety (90) days (45 days for a claim for benefits on account of
disability) after such written claim is filed, provide the claimant with written
notice of its decision with respect to such claim. If such claim is denied in
whole or in part, the Compensation Committee (or its designee as set forth
herein) shall, in such written notice to the claimant, set forth in a manner
calculated to be understood by the claimant the specific reason or reasons for
denial; specific references to pertinent provisions of the Plan upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and an explanation of the provisions
for review of claims set forth in Section 4.01(b) below.

(b)       A Participant or beneficiary who has filed a written claim for
benefits with the Compensation Committee or its designee which has been denied
may appeal such denial to the Compensation Committee. Such appeal for a full and
fair review of his or her claim shall be perfected by filing with the
Compensation Committee a written application for review at any time within sixty
(60) days (180 days for a claim for

 

8

 

--------------------------------------------------------------------------------



benefits on account of disability) after receipt from the Compensation Committee
(or its designee as set forth in Section 4.01(a)) of the written notice of
denial of his or her claim provided for in Section 4.01(a) above. A Participant
or beneficiary who submits a timely written application for review shall be
entitled to review any and all documents pertinent to his or her claim and may
submit issues and comments to the Compensation Committee in writing. Not later
than sixty (60) days (45 days for a claim for benefits on account of disability)
after receipt of a written application for review, the Compensation Committee
shall give the claimant written notice of its decision on review, which written
notice shall set forth in a manner calculated to be understood by the claimant
specific reasons for its decision and specific references to the pertinent
provisions of the Plan upon which the decision is based.

(c)       Any act permitted or required to be taken by a Participant or
beneficiary under this Section 4.01 may be taken for and on behalf of such
Participant or beneficiary by such Participant’s or beneficiary’s duly
authorized representative. Any claim, notice, application of other writing
permitted or required to be filed with or given to a party by this Article shall
be deemed to have been filed or given when deposited in the U.S. mail, postage
prepaid, and properly addressed to the party to whom it is to be given or with
whom it is to be filed. Any such claim, notice, application, or other writing
deemed filed or given pursuant to the next foregoing sentence shall in the
absence of clear and convincing evidence to the contrary, be deemed to have been
received on the fifth business day following the date upon which it was filed or
given. Any such notice, application, or other writing directed to a Participant
or beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.

ARTICLE V

 

Miscellaneous Provisions

Section 5.01      Cumulative Benefits. Except as provided in Section 3.03, the
rights and benefits provided to any Participant under this Plan are in addition
to and shall not be a replacement of, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company.

Section 5.02      No Mitigation. No Participant shall be required to mitigate
the amount of any payment provided for in this Plan by seeking or accepting
other employment following a termination of his or her employment with the
Company or otherwise. Except as otherwise provided in Section 3.03, the amount
of any payment provided for in this Plan shall not be reduced by any
compensation or benefit earned by a Participant as the result of employment by
another employer or by retirement benefits. The Company's obligations to make
payments to any Participant required under this Plan shall not be affected by
any set off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against such Participant.

Section 5.03      Amendment or Termination. The Board may amend or terminate the
Plan at any time upon not less than 75 days' notice to each then current

 

9

 

--------------------------------------------------------------------------------



Participant; provided that no amendment may adversely affect the rights of any
Participant who is receiving benefits under the Plan at such time of amendment.
Termination of the Plan shall constitute Good Reason under the Plan for each
Participant for a period of sixty (60) days following the notice of termination
of the Plan referred to above. Notwithstanding the foregoing, nothing herein
shall abridge the Compensation Committee's authority to designate new
Participants to participate in the Plan in accordance with Section 2.01(a)
hereof. Payments and benefits under the Plan are intended to comply with Section
409A of the Code (“Code Section 409A”), and all provisions of the Plan and
Notice of Participation shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that the Board determines
that any payments or benefits may or do not comply with Code Section 409A, the
Board may adopt such amendments to the Plan (without Participant consent) or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (i) exempt the Plan and any payments
or benefits thereunder from the application of Code Section 409A, or (ii) comply
with the requirements of Code Section 409A.

Section 5.04      Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party's rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

 

Section 5.05

Administration.

(a)       The Compensation Committee shall have full and final authority,
subject to the express provisions of the Plan, with respect to designation of
Participants and administration of the Plan, including but not limited to, the
authority to construe and interpret any provisions of the Plan and to take all
other actions deemed necessary or advisable for the proper administration of the
Plan.

(b)       The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member's or employee's own
gross negligence or willful cause. Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.

 

10

 

--------------------------------------------------------------------------------



Section 5.06      Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company's obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 5.07      Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company and its Successors and assigns. This Plan
and all rights of each Participant shall inure to the benefit of and be
enforceable by such Participant and his or her personal or legal
representatives, executors, administrators, heirs and permitted assigns. If any
Participant should die while any amounts are due and payable to such Participant
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such Participant's devisees, legatees
or other designees or, if there be no such devisees, legatees or other
designees, to such Participant's estate. No payments, benefits or rights arising
under this Plan may be assigned or pledged by any Participant, except under the
laws of descent and distribution.

Section 5.08      Notices. All notices and other communications provided for in
this Plan shall be in writing and shall be sent, delivered or mailed, addressed
as follows: (a) if to the Company, at the Company's principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.

Section 5.09      Tax Withholding. The Company shall have the right to deduct
from any payment hereunder all taxes (federal, state or other) which it is
required to be withhold therefrom.

Section 5.10      No Employment Rights Conferred. This Plan shall not be deemed
to create a contract of employment between any Participant and the Company
and/or its affiliates. Nothing contained in this Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Company or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant's employment at any time.

 

11

 

--------------------------------------------------------------------------------



Section 5.11      Entire Plan. This Plan contains the entire understanding of
the Participants and the Company with respect to severance arrangements
maintained on behalf of the Participants by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Participants and the Company with respect to the subject matter
herein other than those expressly set forth herein.

Section 5.12      Prior Agreements. This Plan supersedes all prior agreements,
programs and understandings (including verbal agreements and understandings)
between the Participants and the Company regarding the terms and conditions of
Participant's severance arrangements.

Section 5.13      Severability. If any provision of the Plan is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Plan shall not
be affected thereby.

Section 5.14      Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

 

12

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this Plan by
the HealthSouth Corporation Board of Directors, HealthSouth Corporation has
caused this Plan to be duly executed in its name and behalf by its proper
officer thereunto duly authorized as of the Effective Date.

 

 

HEALTHSOUTH CORPORATION

 

By:

/s/ Jon F. Hanson

 

Jon F. Hanson

 

Chairman

 

 

13

 

--------------------------------------------------------------------------------





Exhibit A

 

Participant Job Title

Severance Multiplier

 

Chief Executive Officer

2 times

 

Executive Vice President

2 times

 

Senior Vice President

1 time

 

14

 

--------------------------------------------------------------------------------



Exhibit B

RESTRICTED COVENANT AND RELEASE AGREEMENT

FOR EXECUTIVE EMPLOYEES ELIGIBLE FOR SEVERANCE

 

This Release Agreement (this “Agreement”) is entered into between
__________________________ (“Executive”) and HealthSouth Corporation (the
“Company”), pursuant-to the terms and conditions of the HealthSouth Corporation
Amended and Restated Executive Severance Plan, which is attached hereto as
Schedule 1 (the “Severance Plan”).

 

WITNESSETH

WHEREAS, Executive is employed by the Company as ____________________ and is a
“Participant” in the Severance Plan (as such term is defined in the Severance
Plan);

WHEREAS, Executive’s last day of employment with the Company will be
______________ ___, _____, and such date shall be the “Termination Date” for
purposes of this Agreement and the Severance Plan;

WHEREAS, Executive is eligible to receive the severance and other benefits under
Article 3.01(a) of the Severance Plan, subject to the terms and conditions of
the Severance Plan, including, but not limited to, Executive’s execution and
delivery to the Company of this Agreement and it becoming effective;

WHEREAS, Executive has agreed to comply with, among other things, certain
confidentiality, noncompetition and nonsolicitation provisions, which are
provided below, and such provisions shall be fully enforceable by the Company;
and

WHEREAS, Executive and the Company wish to settle, fully and finally, all
matters between them under the terms and conditions exclusively set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive agree
as follows:

1.         Severance. Provided that this Agreement becomes effective pursuant to
Paragraph 4 of this Agreement:

(a)       The Company shall pay the severance amount listed on Line 1 of
Schedule 2, subject to all applicable federal, state and local withholdings, in
accordance with the terms and conditions of the Severance Plan, paid out in a
lump sum within sixty (60) days of the Termination Date.

 

15

 

--------------------------------------------------------------------------------



(b)       Executive will continue to be eligible to participate in the Company
sponsored group healthcare benefits, specifically, medical, dental and vision
plans, for the number of months listed on Line 2 of Schedule B, after the
Termination Date (the “Severance Period”), with Executive contributing toward
the premiums at the level of an active employee of the Company. Thereafter,
Executive’s right to continue coverage under the Company sponsored group
healthcare plan at Executive’s own expense, pursuant to the statutory scheme
commonly known as “COBRA,” shall be governed by applicable law and the terms of
the plans and programs, and will be explained to Executive in a packet to be
sent to Executive under separate cover.

(c)       Executive acknowledges and agrees that the severance payments and
benefits provided in subsection (a) and (b) of Section 1 are subject to
forfeiture and repayment in the event of a material violation by Executive of
Sections 6, 7, and/or 8 of this Agreement.

 

2.

Release.

(a)        Executive, on behalf of Executive, Executive’s heirs, executors,
administrators, successors and assigns, hereby irrevocably and unconditionally
releases the Company and its subsidiaries, divisions and affiliates, together
with their respective owners, assigns, agents, directors, partners, officers,
trustees, members, managers, employees, insurers, employee benefit programs
(including, but not limited to, trustees, administrators, fiduciaries, and
insurers of such programs), attorneys and representatives and any of their
predecessors and successors and each of their estates, heirs and assigns
(collectively, the “Company Releases”) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, causes of action,
rights, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, which Executive or Executive’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever against the Company
or any of the other Company Releases from the beginning of time to the date upon
which Executive signs this Agreement, including, but not limited to, any claims
arising out of or relating to Executive’s employment with the Company and/or
termination of employment from the Company. This release includes, without
limitation, all claims arising out of, or relating to, Executive’s employment
with the Company and the termination of Executive’s employment with the Company,
including all claims for severance or termination benefits under Executive’s
employment agreement with the Company, if any, and under any plan, policy or
agreement (other than those benefits expressly payable hereunder) and all claims
arising under any foreign, federal, state and local labor, employment and/or
anti-discrimination laws including, without limitation, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act, the
Civil Rights Act of 1991, the Fair Labor Standards Act, the Equal Pay Act, the
Immigration and Reform Control Act, the Uniform Services Employment and
Re-Employment Act, the Rehabilitation Act of 1973, Sarbanes-Oxley Act, Executive
Order 11246, the Alabama Age Discrimination Statute and the Workers’ Adjustment
and Retraining

 

16

 

--------------------------------------------------------------------------------



Notification Act (and any similar state or local law relating to plant closings
and layoffs), each as amended.

(b)       Nothing in this Paragraph 2 shall be deemed to release (i) Executive’s
right to enforce the terms of this Agreement; (ii) Executive’s rights, if any,
to any vested benefits or options under any incentive, bonus, or other benefit
plan maintained by the Company; (iii) any right to indemnification under the
Company’s Restated Certificate of Incorporation or its Amended and Restated By
Laws; or (iv) any claim that cannot be waived under applicable law.

(c)       Executive acknowledges and agrees that the Company has fully satisfied
any and all obligations owed to Executive arising out of Executive’s employment
with the Company, and no further sums are owed to Executive by the Company or by
any of the other Company Releasees at any time. Executive further acknowledges
and agrees that the Company has paid Executive for all earned wages and accrued
but unused vacation time, sick time or paid time off through the Termination
Date. By entering into this Agreement, Executive explicitly waives any rights to
severance or other post-termination benefits under any oral or written plan,
policy, employment agreement, contract or arrangement with the Company, other
than as provided in this Agreement. Executive acknowledges and agrees that, in
the absence of this Agreement, the Company has no obligation to provide any of
the consideration set forth in Paragraph 1 of this Agreement. Executive further
acknowledges and agrees that Executive has no rights to any unvested benefits or
options under any incentive, bonus or other benefit plan, except as otherwise
provided in the severance plan; and that all such vesting shall cease as of the
Termination Date. Executive further acknowledges and agrees that any right to
continue to contribute to the Company’s 401(k) plan for employees ended on the
Termination Date. Furthermore, Executive acknowledges and agrees that the
payments and benefits provided under Paragraph 1 of this Agreement shall not be
included in any computation of earnings under the Company’s 401(k) plan or any
other plan.

(d)       Executive represents that Executive has no complaints, charges or
lawsuits pending against the Company or any of the other Company Releasees.
Executive further covenants and agrees that neither Executive nor Executive’s
heirs, executors, administrators, successors or assigns will be entitled to any
personal recovery in any proceeding of any nature whatsoever against the Company
or any of the other Company Releasees arising out of any of the matters released
in Paragraph 2.

3.         Consultation with Attorney/Voluntary Agreement. Executive
acknowledges that (a) the Company is hereby advising Executive of Executive’s
right to consult with an attorney of Executive’s own choosing prior to executing
this Agreement, (b) Executive has carefully read and fully understands all of
the provisions of this Agreement, and (e) Executive is entering into this
Agreement, including the releases set forth in Paragraph 2 above, knowingly,
freely and voluntarily in exchange for good and valuable consideration,
including the obligations of the Company under this Agreement.

 

4.

Consideration & Revocation Period.

 

17

 

--------------------------------------------------------------------------------



(a)       Executive acknowledges that Executive has been given at least
twenty-one (21) calendar days following receipt of this Agreement to consider
the terms of this Agreement, although Executive may execute it sooner.

(b)       Executive will have seven (7) calendar days from the date on which
Executive signs this Agreement to revoke Executive’s consent to the terms of
this Agreement. Such revocation must be in writing and must be addressed and
sent via facsimile as follows: HealthSouth Corporation, Attention: General
Counsel, facsimile: (205) 262-3948. Notice of such revocation must be received
within the seven (7) calendar days referenced above. In the event of such
revocation by Executive, this Agreement shall not become effective and Executive
shall not have any rights under this Agreement or the Severance Plan.

(c)       Provided that Executive does not revoke this Agreement, this Agreement
shall become effective on the eighth calendar day after the date on which
Executive signs this Agreement (the “Effective Date”).

 

5.

Acknowledgements.

(a)        Executive acknowledges and agrees that: (i) the “Company Business”
(as defined in Paragraph 9(a) below) is intensely competitive and that
Executive’s employment by the Company required Executive to have access to, and
knowledge of, “Confidential Information” (as defined in Paragraph 9(b) below);
(ii) the use or disclosure of any Confidential Information could place the
Company at a serious competitive disadvantage and could do serious damage,
financial and otherwise, to the Company; (iii) Executive was given access to,
and developed relationships with, employees, clients, patients, physicians and
partners of the Company at the time and expense of the Company; and (iv) by
Executive’s training, experience and expertise, Executive’s services to the
Company were extraordinary, special and unique, and the Company invested in
training and enhancing Executive’s skill and experience in the Company Business.

(b)       Executive further acknowledges and agrees that (i) Executive’s
experience and capabilities are such that the provisions contained in Paragraphs
6, 7, and 8 will not prevent Executive from earning a livelihood; (ii) the
Company would be seriously and irreparably injured if Executive were to engage
in “Competitive Activities” (as defined below), or to otherwise breach the
obligations contained in Paragraphs 6, 7 and 8, no adequate remedy at-law would
exist and damages would be difficult to determine; (iii) the provisions
contained in Paragraphs 6, 7 and 8 are justified by and reasonably necessary to
protect the legitimate business interests of the Company, including the
Confidential Information and good will of the Company; and (iv) the provisions
in Paragraphs 6, 7 and 8 are fair and reasonable in scope, duration and
geographical limitations. Accordingly, Executive agrees to be bound fully by the
restrictive covenants in this Agreement to the maximum extent permitted by law,
it being the intent and spirit of the parties that the restrictive covenants and
the other agreements contained herein shall be valid and enforceable in all
respects.

 

18

 

--------------------------------------------------------------------------------



 

6.

Confidentiality.

(a)       Executive acknowledges and agrees that, from and after the Termination
Date, and at all times thereafter, Executive will not communicate, divulge or
disclose to any “Person” (as defined in Paragraph 9(c) below) or use for
Executive’s own benefit or purpose any Confidential Information of the Company,
except as required by law or court order or expressly authorized in writing by
the Company; provided, however, that Executive shall promptly notify the Company
prior to making any disclosure required by law or court order so that the
Company may seek a protective order or other appropriate remedy.

 

7.

Covenant Not to Compete.

From the Termination Date through the end of the Severance Period (the
“Noncompetition Period”), Executive shall not, directly or indirectly,
participate in the management, operation or control of, or have any financial or
ownership interest in, or aid or knowingly assist anyone else in the conduct of,
any business or entity that (i) engages in the Company Business in any
Restricted Territory (as defined in Paragraph 9(d) below), or (ii) is, to
Executive’s knowledge, making preparations for engaging in the Company Business
in any Restricted Territory (collectively, “Competitive Activity”); provided,
however, that (x) the “beneficial ownership” by Executive, either individually
or as a member of a “group” (as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended), of
not more than one percent (1%) of the voting stock of any publicly held
corporation shall not alone constitute a breach of this Paragraph 7 and (y)
Executive may enter into, at arm’s length, any bona fide joint venture (or
partnership or other business arrangement) with any Person who is not directly
engaged in the Company Business but which is an affiliate of another Person
engaged in the Company Business.

 

8.

Employee Nonsolicitation; Nondisparagement.

(a)       Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or direct any
other Person to solicit any officer or other employee of the Company to: (i)
terminate such officer’s or employee’s employment with the Company; or (ii) seek
or accept employment or other affiliation with Executive or any Person engaged
in any Competitive Activity in which Executive is directly or indirectly
involved (other than, in each case, any solicitation directed at the public in
general in publications available to the public in general or any contact which
Executive can demonstrate was initiated by such officer, director or employee or
any contact after such officer’s or employee’s employment with the Company is
terminated). Executive’s obligations. under this Paragraph 8(a) with respect to
new Company employees hired after the Termination Date shall be subject to the
condition that Executive shall have been notified of such new employees.

(b)       Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or

 

19

 

--------------------------------------------------------------------------------



direct any other Person to solicit any Person or entity in a business
relationship with the Company (whether an independent contractor, joint venture
partner or otherwise) to terminated such Person or entity’s business
relationship with the Company.

(c)       Executive shall not, directly or indirectly, within the Noncompetition
Period, make any statements or comments of a defamatory or disparaging nature to
third parties regarding the Company or any of their members, principals,
officers, managers, directors, personnel, employees, agents, services or
products; provided, however, that nothing contained in this Paragraph 8(b) shall
preclude Executive from providing truthful testimony in response to a valid
subpoena, court order, regulatory request or as may be required by law.

 

9.

Definitions.

(a)       For the purposes of this Agreement, the “Company Business” shall mean
the business of owning, operating or managing inpatient rehabilitation
facilities offering a range of rehabilitative health care services, and services
directly ancillary thereto for which the Company receives compensation.

(b)       For purposes of this Agreement, “Confidential Information” includes,
but is not limited to, certain or all of the Company’s and its patients’,
physicians’ and third-party managed care providers’ supply agreement
arrangements, regulatory packages, registration packages, data compensation
packages, methods, information, systems, plans for acquisition or disposition of
products, expansion plans, financial status and plans, customer lists, client
data, personnel information, consulting reports, investigative reports, Personal
Health Information (PHI), strategic plans and trade secrets.

(c)       For the purposes of this Agreement, “Person” shall mean an individual,
corporation, joint venture, partnership, limited liability company, association,
joint stock or other company, business trust, trust or other entity or
organization, including any national, federal, state, territorial agency, local
or foreign judicial, legislative, executive, regulatory or administrative
authority, commission, court, tribunal, any political or other subdivision,
department or branch of any of the foregoing, and any self regulatory
organization or arbitrator.

(d)       For the purposes of this Agreement, the “Restricted Territory” means
the area within seventy-five (75) miles of any location where an inpatient
rehabilitation facility, which is owned or operated by the Company, is located
as of the Termination Date.

10.     Duty to Inform. Executive shall inform in writing any Person, who seeks
to employ or engage Executive in any capacity, of Executive’s obligations under
Paragraphs 6, 7 and 8 of this Agreement, prior to accepting such employment or
engagement.

11.     Company Property. Executive represents that Executive has returned to
the Company all property of the Company. Such property includes, but is not

 

20

 

--------------------------------------------------------------------------------



limited to, laptop computers, BlackBerry, printers, other computer equipment
(including computers, printers and equipment paid-for by the Company for use at
Executive’s residence), cellular phones and pagers, keys, security passes,
passwords, work files, records, credit cards, building ID’s and all other
Company property in Executive’s possession on the last day of Executive’s
employment with the Company. Following the Termination Date, the Company shall
also have no obligation to continue to make payments under any car loan or
corporate membership provided to Executive as an employee of the Company.

12.     No Admission of Wrongdoing. Nothing herein is to be deemed to constitute
an admission of wrongdoing by the Company or any of the other Company Releasees.

13.      Assignment. This Agreement is binding on, and will inure to the benefit
of, the Company and the other Company Releasees. All rights of Executive under
this Agreement shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

14.      Injunctive Relief. Executive agrees that the Company would suffer
irreparable harm if Executive were to breach, or threaten to breach, any
provision of this Agreement and that the Company would by reason of such breach,
or threatened breach, be entitled to injunctive relief in a court of appropriate
jurisdiction, without the need to post any bond, and Executive further consents
and stipulates to the entry of such injunctive relief in such a court
prohibiting Executive from breaching this Agreement. This Paragraph 14 shall
not, however, diminish the right of the Company to claim and recover damages and
other appropriate relief, including but not limited to repayment of any
severance payments or benefits provided to Executive, in addition to injunctive
relief.

15.      Severability. In the event that any one or more, of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law. Furthermore, a determination in any jurisdiction that this
Agreement, in whole or in part, is invalid, illegal or unenforceable shall not
in any way affect or impair the validity, legality or enforceability of this
Agreement in any other jurisdiction.

16.      Waiver. The failure of either party to this Agreement to enforce any of
its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such party to enforce the same. Waiver by either party
hereto of any breach or default by the other party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.

 

21

 

--------------------------------------------------------------------------------



17.     No Oral Modifications. This Agreement may not be changed orally, but may
be changed only in a writing signed by Executive and a duly authorized
representative of the Company.

18.      Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the application of any choice-of-law rules that would result in the
application of another state’s laws. With respect to any action, suit or
proceeding, each party irrevocably (i) submits to the jurisdiction of the courts
of the State of Delaware and the United States District Court of the District of
Delaware, and (ii) waives any objection which it may have at any time to the
laying of venue of any proceeding brought in any such court, waives any claim
that such proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such proceedings, that such court
does not have jurisdiction over such party.

19.      Entire Agreement. This Agreement sets forth the entire understanding
between Executive and the Company, and supersedes all prior agreements,
representations, discussions, and understandings concerning their subject
matter. Executive represents that, in executing this Agreement, Executive has
not relied upon any representation or statement made by the Company or any other
Company Releases, other than those set forth herein, with regard to the subject
matter, basis or effect of this Agreement or otherwise.

19.       Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

20.       Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be an original, but all of which shall
constitute but one and the same agreement.

 

22

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date indicated below.

 

 

 

HEALTHSOUTH CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Date

 

 

23

 

--------------------------------------------------------------------------------



SCHEDULE 1

 

[See Amended and Restated Executive Severance Plan, Exhibit 10.22]

 

 

24

 

--------------------------------------------------------------------------------



SCHEDULE 2

 

 

Name:

 

 

 

 

 

1.

Severance Amount:

$

 

 

 

2.

Months:

 

 

 

 

25

 

 